Title: To Thomas Jefferson from Henry Dearborn, 11 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department October 4th 1808
                        

                        I have the honor of proposing for your approbation George Morley of New York, to be appointed a Cadet in the Regiment of Light Artillery in the service of the United States.
                  Accept, Sir, assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    
                     Approved
                     Th: Jefferson
                     
                  
               